
	
		II
		112th CONGRESS
		1st Session
		S. 604
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Wyden (for himself,
			 Mr. Barrasso, Mr. Brown of Ohio, Mr.
			 Inouye, Mr. Johnson of South
			 Dakota, Mr. Begich, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the coverage of marriage and family therapist services and mental
		  health counselor services under part B of the Medicare program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors Mental Health Access
			 Improvement Act of 2011.
		2.Coverage of
			 marriage and family therapist services and mental health counselor services
			 under part B of the Medicare program
			(a)Coverage of
			 Services
				(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
					(A)in subparagraph
			 (EE), by striking and after the semicolon at the end;
					(B)in subparagraph
			 (FF), by inserting and after the semicolon at the end;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(GG)marriage and family therapist
				services (as defined in subsection (iii)(1)) and mental health counselor
				services (as defined in subsection
				(iii)(3));
							.
					(2)DefinitionsSection
			 1861 of the Social Security Act (42
			 U.S.C. 1395x) is amended by adding at the end the following new
			 subsection:
					
						(iii)Marriage and Family Therapist Services; Marriage and Family
		  Therapist; Mental Health Counselor Services; Mental Health
		  Counselor(1)The term marriage
				and family therapist services means services performed by a marriage and
				family therapist (as defined in paragraph (2)) for the diagnosis and treatment
				of mental illnesses, which the marriage and family therapist is legally
				authorized to perform under State law (or the State regulatory mechanism
				provided by State law) of the State in which such services are performed, as
				would otherwise be covered if furnished by a physician or as an incident to a
				physician’s professional service, but only if no facility or other provider
				charges or is paid any amounts with respect to the furnishing of such
				services.
							(2)The term marriage and family
				therapist means an individual who—
								(A)possesses a master’s or doctoral
				degree which qualifies for licensure or certification as a marriage and family
				therapist pursuant to State law;
								(B)after obtaining such degree has
				performed at least 2 years of clinical supervised experience in marriage and
				family therapy; and
								(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				marriage and family therapists, is licensed or certified as a marriage and
				family therapist in such State.
								(3)The term mental health
				counselor services means services performed by a mental health counselor
				(as defined in paragraph (4)) for the diagnosis and treatment of mental
				illnesses which the mental health counselor is legally authorized to perform
				under State law (or the State regulatory mechanism provided by the State law)
				of the State in which such services are performed, as would otherwise be
				covered if furnished by a physician or as incident to a physician’s
				professional service, but only if no facility or other provider charges or is
				paid any amounts with respect to the furnishing of such services.
							(4)The term mental health
				counselor means an individual who—
								(A)possesses a master’s or doctor’s
				degree in mental health counseling or a related field;
								(B)after obtaining such a degree has
				performed at least 2 years of supervised mental health counselor practice;
				and
								(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				mental health counselors or professional counselors, is licensed or certified
				as a mental health counselor or professional counselor in such
				State.
								.
				(3)Provision for
			 payment under part BSection 1832(a)(2)(B) of the
			 Social Security Act (42 U.S.C.
			 1395k(a)(2)(B)) is amended by adding at the end the following new
			 clause:
					
						(v)marriage and
				family therapist services (as defined in section 1861(iii)(1)) and mental
				health counselor services (as defined in section
				1861(iii)(3));
						.
				(4)Amount of
			 paymentSection 1833(a)(1) of the Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(A)by striking
			 and (Z) and inserting (Z); and
					(B)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to marriage and family therapist services and mental health counselor services
			 under section 1861(s)(2)(GG), the amounts paid shall be 80 percent of the
			 lesser of the actual charge for the services or 75 percent of the amount
			 determined for payment of a psychologist under subparagraph (L).
					(5)Exclusion of
			 marriage and family therapist services and mental health counselor services
			 from skilled nursing facility prospective payment systemSection
			 1888(e)(2)(A)(ii) of the Social Security
			 Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting
			 marriage and family therapist services (as defined in section
			 1861(iii)(1)), mental health counselor services (as defined in section
			 1861(iii)(3)), after qualified psychologist
			 services,.
				(6)Inclusion of
			 marriage and family therapists and mental health counselors as practitioners
			 for assignment of claimsSection 1842(b)(18)(C) of the
			 Social Security Act (42 U.S.C.
			 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clauses:
					
						(vii)A marriage and family therapist (as
				defined in section 1861(iii)(2)).
						(viii)A mental health counselor (as
				defined in section
				1861(iii)(4)).
						.
				(b)Coverage of
			 Certain Mental Health Services Provided in Certain Settings
				(1)Rural health
			 clinics and federally qualified health centersSection
			 1861(aa)(1)(B) of the Social Security
			 Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by
			 a clinical social worker (as defined in subsection (hh)(1)) and
			 inserting , by a clinical social worker (as defined in subsection
			 (hh)(1)), by a marriage and family therapist (as defined in subsection
			 (iii)(2)), or by a mental health counselor (as defined in subsection
			 (iii)(4)).
				(2)Hospice
			 programsSection 1861(dd)(2)(B)(i)(III) of the
			 Social Security Act (42 U.S.C.
			 1395x(dd)(2)(B)(i)(III)) is amended by inserting , marriage and family
			 therapist, or mental health counselor after social
			 worker.
				(c)Authorization
			 of marriage and family therapists and mental health counselors To develop
			 discharge plans for post-Hospital servicesSection 1861(ee)(2)(G)
			 of the Social Security Act (42 U.S.C.
			 1395x(ee)(2)(G)) is amended by inserting , including a marriage and
			 family therapist and a mental health counselor who meets qualification
			 standards established by the Secretary before the period at the
			 end.
			(d)Effective
			 DateThe amendments made by this section shall apply with respect
			 to services furnished on or after January 1, 2012.
			
